IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40153
                        Conference Calendar


KELVIN K. SAMUELS,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-885
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Kelvin K. Samuels, a federal prisoner (# 23418-077), appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

corpus petition.   Samuels has argued that he was convicted of two

nonexistent offenses, because such offenses cannot be criminally

prosecuted by the federal Government under the Commerce Clause.

The district court concluded that because Samuels’ petition

challenged the legality of his convictions, it was in the nature

of a 28 U.S.C. § 2255 motion to vacate, but that Samuels had not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40153
                               -2-

satisfied the “savings clause” of that statute.    See Pack

v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

     Although Samuels could proceed under 28 U.S.C. § 2241 if he

demonstrated that 28 U.S.C. § 2255 relief was “inadequate or

ineffective” under the latter statute’s “savings clause,” Samuels

has not even attempted to make such a showing.    His reliance on

United States v. Lopez, 514 U.S. 549 (1995), does not suggest

claims that could not have been raised at the time he filed his

first 28 U.S.C. § 2255 motion in 1997.   See Reyes-Requena

v. United States, 243 F.3d 893, 904 (5th Cir. 2001).    The

judgment of the district court is AFFIRMED.